Et. Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
*468El primer señalamiento de error que se alega es que el secretario de la corte de distrito erró al rehusar anotar la rebeldía de los demandados. Es dudoso si de acuerdo con el artículo 305 del Código de Enjuiciamiento Civil puede esta corte revisar la negativa de un secretario a anotar una re-beldía. Dicho artículo es como sigue:
“En la apelación de una sentencia, la corte de apelación podrá revisar la resolución apelada y cualquiera otra providencia o reso-lución interlocutoria, si hubiere sido objeto de excepción y se refiera a los hechos (merits) en que lá sentencia se base o necesariamente la afecte, excepto cuando se trate de una resolución o providencia de la que se hubiere podido apelar.”
Son las providencias o resoluciones de la corte las que están sujetas a revisión. Aunque una orden del secretario anotando una rebeldía o sentencia puede ser revisable, como cuestión revisable la negativa del secretario en actuar no es nada en absoluto. El medio adecuado a que ha de recu-rrir un apelante, como han sugerido los apelados, sería pe-dir a la corte que obligue al secretario a actuar.
Asumiendo que tal omisión en actuar sea revisable, debe observarse que al ser presentada la moción para que se ano-tara la rebeldía los demandados habían radicado dos mocio-nes dirigidas a la suficiencia de la demanda y para eliminar ciertas partes de dicha demanda enmendada. Qué eran es-tas dos mociones, no consta propiamente de los autos y la única forma en que aparecen en los autos es en la comuni-cación del secretario a los apelantes, en la cual el secretaria expresa las razones que tiene para no anotar la rebeldía, y en una moción de los apelantes en la que piden que las refe-ridas mociones sean eliminadas. No vemos que las mocio-nes figuren debidamente en los autos y esto sería motivo su-ficiente para no considerar como error la negativa del secre-tario a anotar la rebeldía. Convenimos, no obstante, con el secretario en que él no tenía derecho a apreciar el efecto de-dichas mociones de los demandados, que sus deberes son me-ramente ministeriales o aquellos que claramente indica la *469ley y por tanto, que no cometió error alguno al negarse a anotar la rebeldía.
La corte declaró con lugar la moción de los demandantes sobre eliminación de las referidas mociones sin prorrogar más el término al demandado para contestar. Sostienen los apelados que al radicar ellos sus dos mociones contra la de-manda su término para contestar no había vencido y que estas dos mociones interrumpieron dicho término. No po-demos estar de acuerdo con los apelados. Si los demandados no formulan su contestación después de desestimada la ex-cepción previa, como en este caso, dentro del término con-cedido y en su lugar presentan otras mociones, deberán te-ner el cuidado de pedir, a la corte que les prorrogue su tér-mino para contestar. De otro modo el término corre contra ellos desde la desestimación de la excepción previa y si A’ence, dichos demandados se encuentran técnicamente en re-beldía. Por consiguiente, suponiendo que la demanda de-terminaba una (tausa de acción, los demandantes tuvieron perfecto derecho a solicitar la anotación de la rebeldía y es-tuvo justificado el secretario por esta suposición al anotarla, lo que hizo el día 10 de mayo, 1918.
Los demandantes, entonces, en 14 de ma3ro, 1918, pidie-ron a la corte que dictara sentencia a lo que se negó dicha corte. Esta negativa constituye el segundo señalamiento de error. Creemos, sin embargo, que la corte procedió correc-tamente, pues ésta era una acción por negligencia y era ne-cesario primero la prueba de los daños de conformidad con el artículo 194, párrafo 2, del Código ele Enjuiciamiento CL aúI, y para esto es indispensab1e un juicio. La corte tam-bién tenía derecho, nos inclinamos a creer, a examinar la demanda para ver si determinaba una causa de acción.
Los apelados entonces presentaron una moción para que se abriera la rebeldía y diera tiempo para contestar, mo-ción que fue concedida por la corte, resolución que consti-tuye el tercer motivo de error. Ahora debemos, de uno u otro modo, confesar que no entendemos la terminología de *470los apelantes al sostener que la corte carecía ele jurisdicción para conceder la moción. Tenemos la firme creencia de que tenía tal jurisdicción y de que la facultad para abrir una rebeldía es inherente en la corte y no depende solamente del artículo 140 del' Código de Enjuiciamiento Civil, y que aunque así fuera, dicho artículo es lo suficientemente lato para conferir a la corte amplia discreción en cuestiones como ésta.
Y no vemos que haya habido abuso de discreción. Los apelantes muestran muy claramente que los demandados em-plearon dos meses y ocho días en preparar su contestación desde la fecha en que fué desestimada la excepción previa. Dudamos si debiéramos intervenir con la discreción de la corte inferior al abrir una rebeldía en un caso de negligen-cia cuya cuantía es de $5,000 después de dos meses y ocho días de quietud por parte de los demandados, si éstos o sus abogados demostraron en forma adecuada su buena fé, pero el caso en favor de los apelados es mucho más fuerte. So anotó la rebeldía de los demandados el día-10 de mayo y la contestación se formuló en mayo 20, después de la ano-tación de la rebeldía. El affidavit del abogado de los ape-lados demuestra que él recibió la notificación de la orden <1p la corte de mayo 7 por la que se eliminaban las dos mo-ciones de los apelados el día. 15 de mayo j7- que inmediata-mente empezó a dar los pasos necesarios para radicar la contestación. El referido abogado jura haber enviado su contestación a la oficina del secretario el día 18, que era sábado; que estaba muy ocupado con muchos asuntos in-cluyendo un caso apelado a la Corte Suprema. Pero sin todo esto, es evidente que es necesario un término de algu-nos días para preparar una contestación si las mociones pre-liminares han sido declaradas sin lugar; y cuando un abo-gado, que procede de buena fé deja de contestar por algunos días, sea cual fuere su creencia, la corte considerará cualquier demora como una inadvertencia. Lo contrario sucede, por supuesto, si la corte nota en el demandado una disposición *471de ocasionar demora, teoría que no es posible sugerij- en este caso. Sin extendernos demasiado en esta parte de la opinión podemos decir que aunque los apelantes tenían un derecho técnico a la rebeldía, la corte hubiera abusado de su discreción al negarse a abrirla.
Estas consideraciones resuelven las cuestiones de pro-cedimiento. Como hemos indicado la corte o el secretario podrían haber examinado la demanda para cerciorarse si determinaba una cansa de acción y haber abierto la rebel-día por esta razón.
Esta fue una acción establecida por daños personales oca-sionados a la esposa. De acuerdo con las varias disposi-ciones del Código Civil los daños que se cansan a una persona establecen la obligación de repararlos en la persona que los causa. Es una obligación o derecho que se crea y si el daño se ocasiona a una mujer casada surge entonces la cues-tión de a quién pertenece esa obligación o derecho.
En el caso ante nosotros existe una sociedad conyugal compuesta del marido y la mujer. El daño a la esposa no ha sido definido en Puerto Eico como perteneciente a sus bienes propios aunque en los últimos años tal parece ser la ley en Louisiana. De modo que nos regulamos por los pre-ceptos generales del Código Civil. El artículo 1314 define lo que son bienes propios de cada uno de los cónyuges y en dicho artículo no se incluye el derecho de acción por daños y perjuicios. Los artículos 1316 y 1322 prescriben lo si-guiente :
“Artículo 1316. — Son bienes gananciales:
“1. Los adquiridos por título oneroso durante el matrimonio a costa del caudal común, bien se baga la adquisición para la comuni-dad bien para uno solo de los esposos.
“2. Los obtenidos por la industria, sueldo o trabajo de los. cón-yuges o de cualquiera de ellos.
“3. Los frutos, rentas o intereses percibidos o devengados du-rante el matrimonio, procedentes de los bienes comunes o de los pe-culiares de cada uno de los cónyuges.”
*472“Artículo 1322. — Se reputan gananciales todos los bienes del ma-trimonio, mientras no se pruebe que pertenecen privativamente al marido o a la mujer.”
Por tanto, como esta obligación, propiedad o derecho de acción surgió después del matrimonio y no es un bien pro-pio de ninguno ele los cónyuges, es necesariamente una pro-piedad ganancial. Estas consideraciones están sostenidas por las autoridades que lian sido tomadas de los Estados donde existe la sociedad de gananciales. “McKay on Community Property,” secciones 180-181, clonde se citan casos de Texas, Washington, California, Idaho y asimismo algunos de los antiguos de Louisiana resueltos antes de haberse verificado ningún cambio en la ley estatutoria de ese Estado. El re-ciente caso de Moody v. Southern Pacific Company, 167 Cal. 786, 141 Pac. 388, es igualmente pertinente.
Como de acuerdo con los artículos 159, 161 y 1327 del Código Civil el marido es el representante legal de la so-ciedad conyugal, el derecho de acción por una obligación o propiedad de la comunidad pertenece a él. Sabemos, desde luego, que el artículo 62 del Código de Enjuiciamiento Civil prescribe que todas las personas que tuvieren interés en el asunto objeto de la acción podrán asociarse y la esposa puede ser parte propia (proper party) en una acción por daños y nerjuicios, pero no es ella la parte principal o necesaria en la acción. Puede dudarse, en beneficio de la simplicidad, si debe ella ser asociada bajo cualquier concepto.
Según aparece del caso de Moody v. Southern Pacific Co., 141 Pac. 388, supra, en una acción por daños personales la esposa en California se asociaba como parte necesaria por-que las cortes se sintieron allí obligadas a observar la regla de la Ley Común, pero no tenemos necesidad de adoptar aquí esa práctica. En ese mismo caso la corte encuentra poca lógica en considerar a la esposa como parte necesaria, pero se sintió- obligada por los precedentes. Bajo la práctica de California, como indica McKay, supra, sección 184, un acci-*473dente ocasionado a la esposa olió lugar a dos cansas de ac-ción, nna al marido sólo por la pérdida de sn compañía y servicios y por sn curación y otra al marido asociado a la esposa por los daños personales. No es necesaria tal dis-tinción en Puerto Bico pn.es todos estos incidentes pertene-cen a la comunidad.
La demanda ante nosotros fné establecida por la esposa asistida de sn esposo el demandante qne probablemente se sintió obligado a ello por el artículo 54 de la Ley de Enjui-ciamiento Civil, el cual es como signe:
“Artículo 54. — Cuando una mujer casada es parte en nn litigio, necesita del concurso de su marido, excepto:
“1. Cuando la acción ejercitada concierna a sus bienes propios o a su derecho o pretensión a la propiedad de homestead,, podrá de-mandar o ser demandada por sí sola.
“2. Cuando la acción sea entre ella y su marido, podrá deman-dar o ser demandada sola.
“3. Cuando esté viviendo separada o alejada de su marido, a causa de haber sido abandonada por éste, podrá demandar o ser demandada sola.”
Sin detenernos a investigar en qué acciones es- posible que el marido tenga que asociarse a la esposa, resulta claro que este artículo no tiene aplicación alguna a una acción per-teneciente a la comunidad. La teoría de la demanda era claramente una que envolvía un derecho de acción por parte de la esposa y por tanto no determinaba ninguna causa de acción, siendo innecesario considerar las demás cuestiones interesantes promovidas por el apelante.
Debe confirmarse la sentencia.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.